STRAUP, C. J.
(concurring).
Where the tax or assessment is made payable in installments I had somewhat doubted whether the statute confers power on the city by ordinance or otherwise to declare the whole tax or assessment due on the delinquency of an installment. Unless it is conferred by statute it has no such power.
While the statute (Comp. Laws 1907, Section 258) is not as explicit in such respect as it might be, still I think the fair and reasonable construction of it leads to the conclusion that such power was intended to be conferred. On that'ground I concur.